 In the Matter Of COUBOURNE & JEwETT; A. B. HARRIS; W. L. DONOHO &Co.;W. H. VALLIANT & BRO.; WILLIAM A. TURNER & SON; THETILGHMAN PACKING CO.; HARRISON AND JARBOE SEAFOOD Co.; GEORGER. CAULK & CO.; IVENS & HUDSON OYSTER Co.; A. N. FAULKNER &Co.; I. L. LEONARD & COMPANY; J. M. CLAYTON CO.; CHOPTANKOYSTER CO.; WILLIAM MERCER; C. H. ASHLEY & SON; C. S. VAN SANTandAMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTHAMERICA, SEAFOOD WORKERS UNION, LOCAL 453, AFLCases Nos. 5-R-1706 to 5-R-1715 inclusive, 5-R-1729 to 5-R-1731inclusive, and 5-R-1738 to 5-R-1740 inclusive.Decided November9, 1944Mr. Herman Goldberg,for the Board.Mr. Hugh Frampton,ofWashington, D. C., andMr. William V.MacMillan,of Baltimore, Md., for the Employers, exceptMercerandVan Sant.Mr. Albert K. Plone,of Camden, N. J., andMr. Harry Poole,ofPhiladelphia, Pa., for the Union.Mr. Louis Cokin,of counsel to. the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions duly filed by Amalgamated Meat Cuttersand Butcher Workmen of North America, Seafood Workers Union,Local 453, AFL, herein called the Union, alleging that questionsaffecting commerce had arisen concerning the representation of em-ployees of Coubourne & Jewett, St. Michaels, Maryland, herein calledCoubourne; A. B. Harris, Oxford, Maryland, herein called Harris;W. L. Donoho & Company, Oxford, Maryland, herein called Donoho;W. H. Valliant & Bro., Bellevue, Maryland, herein called Valliant;William A. Turner & Son, Bellevue, Maryland, herein called Turner;The. Tilghman Packing Co., Tilghman, Maryland—herein called Tilgh-man ; Harrison and Jarboe Seafood Co., St. Michaels, Maryland, hereincalledHarrison; George R. Caulk & Co., St. Michaels, Maryland,59 N. L. R. B., No. 36.176 COUBOURNE & JtWETT177herein called Caulk; Ivens & Hudson Oyster Co., Rock Hall, Mary-land, herein called Ivens; A. N. Faulkner & Co., Tilghman, Mary-land, herein called Faulkner; I. L. Leonard & Company, Cambridge,Maryland, herein called Leonard; J. M. Clayton Co., Cambridge,Maryland, herein called Clayton; Choptank Oyster Co., Cambridge,Maryland, herein called Choptank;WilliamMercer,Rock Hall,Maryland, herein called Mercer; C. H. Ashley & Son, Rock Hall,Maryland, herein called Ashley; and C. S. Van Sant, Rock Hall,Maryland, herein called Van Sant, the National Labor RelationsBoard consolidated the cases and provided for an,appropriate hear-ing upon due notice before Earle K. Shawe, Trial Examiner. Saidhearing was held at Baltimore, Maryland, on October 27, 1944.TheEmployers, with the exception of Mercer and Van Sant, and theUnion appeared, participated, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby af-firmed.All parties were afforded opportunity to file briefs with theBoard.Upon the entire record in the case, the Board makes the following:,FINDINUS OF FACTI.THE BUSINESS OF THE EMPLOYERSCoubourne & Jewett is a partnership operating a plant at St.Michaels, Maryland, where it is engaged in the processing and dis-tribution of seafood products.From September 1, 1943, to April 30,1944, the Company obtained from waters inside the State of Mary-land, 20,731 bushels of oysters, and from waters outside the State ofMaryland, 428 bushels of oysters.During the same period the Com-pany purchased raw materials from points outside the State of Mary-land valued at about $2,000.During this same period the Companyprocessed seafood valued at about $40,000, approximately 20 percentof which was shipped by it to points outside the State of Maryland.A. B. Harris is an individual operating a plant at Oxford, Mary-land, where he is engaged in the processing and distribution of seafoodproducts.From September 1, 1943, to April 30, 1944, he obtainedfrom waters inside the State of Maryland, 39,187 bushels of oysters,and from waters outside the State of Maryland, 4,238 bushels of oys-ters.During the same period he purchased materials and equipmentfrom points outside the State of Maryland valued at $4,000, andshipped processed seafood valued at approximately $35,000, about 33percent of which was shipped to points outside the State of Maryland.IThe companies are hereinaftercollectivelyreferredto as the Employers. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. L. Donoho & Co. is a partnership operating a plant at Oxford;Maryland, where it is engaged in the processing and distribution ofseafood.From September 1, 1943, to April 30, 1944, it obtained fromwaters inside the State of Maryland, 29,538 bushels of oysters, andfrom waters outside the State of Maryland, 675 bushels of oysters.During the same period the Company purchased materials and equip-ment from points outside the State of Maryland valued at about$1,000.During this same period the Company processed seafoodvalued at about $20,000, all of which was sold and delivered to BluePoint Oyster Co., at Cambridge, Maryland, who, in turn, shipped about20 percent of said processed seafood to points outside the State ofMaryland.W. H. Valliant & Bro. is a firm name used by an individual, W. H.Valliant, who operates a seafood processing plant at Bellevue, Mary-land.From September 1, 1943, to April 30, 1944, Valliant obtainedfrom waters inside the State of Maryland, 11,947 bushels of oysters.During the same period the Company processed seafood valued atabout $50,000, approximately 15 percent of which was shipped topoints outside the State of Maryland..William A. Turner & Son is a firm name used by an individual,William A. Turner, who operates a seafood processing plant at Belle-vue,Maryland, where from September 1, 1943, to April 30, 1944, hereceived raw materials from points outside the State of Marylandvalued at $2,600.During this same period Turner obtained fromwaters inside the State -of Maryland, 18,031 bushels of oysters, andfrom waters outside the State of Maryland, 1,290 bushels of oysters.During this same period he processed seafood valued at about $40,000,approximately two-thirds of which was sold to Clayton, and one-'third to Harrison.The latter two. in turn shipped about 10 percentof said processed seafood to points outside the State of Maryland.The Tilghman Packing Co. is a Maryland corporation operatingplants at'Tilghman and Knapp Narrows, Maryland. From Septem-ber 1, 1943, to April 30, 1944, it obtained from waters inside the Stateof Maryland, 78,181 bushels of oysters, and from waters outside the'State of Maryland, 2,868 bushels of oysters.During the same periodthe Company purchased raw materials and equipment valued at about$5,600, approximately 3 percent of which was shipped to it frompoints outside the State of Maryland.From September 1, 1943, toApril 30, 1944, the Company processed seafood valued at about $150,-(000, approximately 95 percent of which was shipped to points outsidethe State of Maryland.Harrison and Jarboe Seafood Co. is a partnership operating a sea-food processing plant at St. Michaels, Maryland. From September 1,1943, to April 30, 1944, it obtained from waters inside the State ofMaryland, 30,863 bushels of oysters.During the same period the COUBOURNE & JEWETT179Company processed seafood valued at approximately $200,000, about50 percent of which was shipped to points outside the State ofMaryland.George R. Caulk & Co. is a partnership operating a seafood process-ing plant at St. Michaels, Maryland.From September 1, 1943, toApril 30, 19441 it obtained from waters inside the State of Maryland,33,946 bushels of oysters, and from waters outside the State of Mary-land, 1,277 bushels of oysters.During the same period, the Companyreceived raw materials and equipment from points outside the Stateof Maryland valued at $2,500. The Company processed seafood fromSeptember 1, 1943, to April 30, 1944, valued at about $100,000, 50 per-cent of which was shipped to points outside the State of Maryland.Ivens & Hudson Oyster Co. is a partnership operating three seafoodprocessing plants at Rock Hall, Maryland. From September 1, 1943,to April 30, 1944, it obtained from waters inside the State of Maryland,83,119 bushels of oysters and processed seafood valued at about $200,-000, approximately 50 percent of which was shipped to points outside-the State of Maryland.A. N. Faulkner & Co. is a partnership operating seafood processingplants at Tilghman and Claiborne, Maryland.From September 1,1943, to April 30, 1944, it obtained from waters inside the State ofMaryland 8,163 bushels of oysters and processed seafood valued atabout $22,000, approximately 75 percent of which was shipped topoints outside the State of Maryland.I.L. Leonard & Company is the firm name used by an individual,T. B. Leonard, who operates a seafood processing plant at Cambridge,Maryland.From September '1, 1943, to April '30, 1944, Leonard ob-tained from waters inside the State of Maryland, 72,405 bushels ofoysters and from waters outside the State of Maryland, 6,665 bushelsof oysters.During the same period, Leonard purchased raw materialsand equipment from points outside the State of Maryland valued at$7,500.From September 1, 1943, to April 30, 1944, Leonard processedseafood valued at approximately $200,000, about 98 percent of whichwas shipped to points outside the State of Maryland.J.M. Clayton Co. is a partnership operating a seafood processingplant at Cambridge, Maryland. From September 1, 1943, to April 30,1944, it obtained from waters inside the State of Maryland, 82,922bushels of oysters, and from waters outside the State of Maryland,4,107 bushels of oysters.During the same period, the Companyreceived from points outside the State of Maryland raw materials andequipment valued at $5,000.During the same period, the Companyprocessed seafood valued at about $500,000, approximately 90 percentof which was shipped to points outside the State of Maryland. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDChoptank Oyster Co.is a partnership operating a seafood plant atCambridge,Maryland.From September 1, 1943, to April 30, 1944,it obtained from waters inside'the State of Maryland,41,573 bushelsof oysters and from waters outside the State of Maryland,6,945 bushelsof oysters.During thesame period, the Companyprocessed seafoodvalued at about$120,000, all of which was sold to Blue Point OysterCo. at Cambridge,Maryland.The latter company shipped'about 20percent of said processed seafood to points outside the State of Mary-land.From September 1, 1943, to April 30, 1944, Choptank purchasedraw materials and equipment from points outside the State of Mary-land, valued at about $1,400.C.H. Ashley &Son is a firm name usedby an individual, GilbertAshley, who operates a seafood processing plant at Rock Hall, Mary-land.From September 1, 1943, to April 30, 1944, Ashley obtainedfrom waters inside the State of Maryland, 22,059 bushels of oysters.During thesame period he processed seafood valued at approximately$45,000, all of which was sold to Leib Packing Co.,Baltimore, Mary-land.About 20 percent of said processed seafood was in turn shippedby Leib Packing Co.to points outside the State of Maryland._William Mercer is an individual operating a seafood processingplant at Rock Hall, Maryland.From October 12, 1943, to April 3,1944, he obtained from waters inside the State of Maryland, 5,800bushels of oysters.During thesame period,he processed seafoodvalued at about $16,000, all of which was sold to McNaney Oyster Co.,Baltimore,Maryland.The latter company in turn shipped all of saidprocessed seafood to points outside the State of Maryland.C. S. Van Sant is an individual operating a seafood processing plantat Rock Hall, Maryland.From September 8, 1943, to March 8, 1944,he obtained from waters inside the State of Maryland, 5,663 bushels ofoysters.During the same period,he processed seafood valued at about$13,500, approximately$5,500 of which was sold to McNaney OysterCo., Baltimore,Maryland.The latter company in turn shipped all ofsaid processed seafood,to points outside the State of Maryland.Theremaining processed seafood was sold to J. J. Scoggins&Co., Balti-more, Maryland,which in turn shipped approximately 25 percent topoints outside the State of Maryland.We find that each of the Employers is engaged in, or his operationsaffect commerce within the meaning of the National Labor RelationsAct.II.THE ORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of North Amer-ica, Seafood Workers Union,Local 453,is a labor organization affiliatedwith the American Federation of Labor, admitting to membershipemployees of the Employers. COUBOURNE & JEWETTIII.THE QUESTIONS CONCERNING REPRESENTATION181Each of the Employers refuses to recognize the Union as the exclusivecollective bargaining representative of its employees until such timeas the Union is certified by the Board.The Employers contend that.the Board is without jurisdiction in this matter for the reason thatthere is no continuing employer-employee relationship between theemployees and the employer, since their work is seasonal in nature andthe workers do not necessarily return to the same seafood processingplants each year.The Employers further contend that the employeesinvolved herein are "agricultural laborers" within the meaning of theAct and that therefore they come without the jurisdiction of the Board.The, record discloses that in many instances the employees involvedlive close to the seafood processing plants wherein they work andmaintain their permanent homes within a small radius of the plants.It also appears that a substantial number of the employees work forthe same employers year after year or for one of the Employers involved herein.The fact that as individuals they may not work forthe same employer season after season does not in any way deprivethem of the relationship which they have with the Employers as agroup.The record indicates that they constitute, a clearly definedgroup of men and women to whom the Employers turn year after yearfor their requirements.2Each of the Employers purchases oysters from fishermen who bringthem into the packing plants.At the packing plants, the oysters arestored in bins, shucked, and brought up to skimmers where they, arewashed, packed in various size containers, and shipped out in ice.The employees involved herein are the persons who perform the above-enumerated tasks in the packing sheds.The mere fact that an em-ployee is engaged in handling products taken from the sea does notof itself classify him as an "agricultural laborer."The employees in-volved herein work only in the packing plants and their services aredevoted entirely to the handling of oysters as they are being preparedfor shipment to market. It is our conclusion that the services whichare performed by the employees involved herein in the shucking,packing, and shipping of oysters are not ".agricultural" in nature, butare performed in connection with commercial packaging and shippingenterprises.3We find that the packing shed employees are employeeswithin the meaning of Section 2 (3) of the Act.Statements of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicate that the Union represents a substan-tial number of employees in each of the units hereinafter found to beappropriate, with the exception of the units at Turner, Tilghman,2SeeMatter of Alaska Salmon Industry,Inc., et al,33 N. L. R. B. 727.3 SeeMatter ofGeorgeGAverill. et al.,13 N. L. R. B. 411. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDMercer, Ashley, and Van Sant' The Union submitted cards for theemployees of Turner, Tilghman, Mercer, Ashley, 'and Van Sant, also,but in each instance said cards constituted less than 30 percent of theemployees employed by each.Under usual circumstances the author-ization evidence submitted by the Union, for the last five enumeratedemployers would not be enough to justify the Board in conductingelections among those groups.There is a total of 495 employees em-ployed by the 16 employers involved herein.The Union submitteda total number of 414 authorization cards, thus making a preliminaryshowing that it represents a substantial number of the employees in-volved herein taken as a whole.However, since we are directing elections among the other employers, and since the record discloses, asset forth above, that all of the workers involved constitute a clearlydefined group to whom the Employers turn year after year for theirrequirements, we are of the opinion that, as a matter of expediency,our customary rule should be relaxed in order to afford all employeesan opportunity to vote in the elections.5We find that questions affecting commerce have arisen concerningthe representation of employees of the Employers, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITSWe find, in substantial agreement with the parties, that all packingroom employees, shell wheelers, oyster carriers, and shuckers, of Cou-bourne, Harris, Donoho, Valliant, Caulk, Leonard, Clayton at Cam-bridge, Mercer, Choptank, Ashley, and Van Sant, excluding clericalemployees and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute 11 sepa-rate units appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.We further find, in agreement with the parties, that all packingroom employees, shell wheelers, oyster carriers, and shuckers at theTilghman and Claiborne plants of Faulkner, excluding clerical em-ployees and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.4 The Field Examiner reported that the Union presented 35 authorization cards for theemployees at Coubourne,31 for Harris,20 for Donoho,15 for Valliant,55 for Harrison,50 for Caulk,55 for Ivens,13 for Faulkner,50 for Leonard, 49 for Clayton,and 16 forChoptankThere are approximately 12 employees in the appropriate unit at Coubourne, 22at Harris.30 at Donoho,14 at Valliant,33 at Harrison,19 at Caulk, 77 at Ivens, 29 atFaulkner, 60 at Leonard, 64 at Clayton, and 31 at Choptank.5Matter of Sherwtin-Williams Defense Corporation,et al, 46 N. LR. B. 325. COUBOURNE & JEWETT183Turner, Tilghman, Harrison, and Ivens each employs a head shucker.The head shuckers keep the fires going, call the shuckers to work, andin between times engage in shucking operations themselves.Noneof them has any authority effectively to recommend changes in thestatus of any employees.Accordingly, we shall include the headshuckers in the units.We find that all packing room employees, shell wheelers, oystercarriers, and shuckers of Turner and at the St. Michaels, Maryland,plant of Harrison, including head shuckers, but excluding clericalemployees and supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute two sepa-rate units appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.We further find that all packing room employees, shell wheelers,oyster carriers, and shuckers at the three plants of Ivens, includinghead shuckers, but excluding clerical employees and all supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a single unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.Tilghman operates two plants, one at Dogwood Harbor, and oneatKnapps Narrows.The plants are 2 miles apart.The Unionurges a single unit of the employees of both plants, while Tilghmanseeks two separate units.Employees of both plants are engaged inshucking oysters, receive the same rate of pay, and orders receivedby Tilghman are filled from both plants. Separate pay rolls aremaintained for each plant and there is little interchange of employeesbetween them.Under all the circumstances, we conclude that a singleunit of the two plants is appropriate.We find that all packing room employees, shell wheelers, oystercarriers, and shuckers at the Dogwood Harbor and Knapps Narrowsplants of Tilghman, including head shuckers, but excluding clericalemployees and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a singleunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by means of elections by secret ballot amongthe employees in the appropriate units who were employed during 184DECISIONS OF NATIONAL IABOR RELATIONS BOARDthe pay-roll period or periods immediately preceding the date of theDirection of Elections herein, subject to the limitations and additionsset forth in the Direction.The Union requests that it appear on the ballot as "Seafood Work-ers Union, Local 453, A. F. of L."The request is hereby granted.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Coubourne & Jewett, St. Michaels, Maryland; A. B. Harris, Ox-ford, Maryland; W. L. Donoho & Company, Oxford, Maryland; W. H.Valliant & Bro., Bellevue, Maryland; William A. Turner & Son, Belle-vue,Maryland; The Tilghman Packing Co., Tilghman, Maryland;Harrison and Jarboe Seafood Co., St. Michaels, Maryland; George R.Caulk & Co., St. Michaels, Maryland; Ivens & Hudson Oyster Co.,Rock Hall, Maryland; A. N. Faulkner & Co., Tilghman, Maryland;I.L. Leonard & Company, Cambridge, Maryland; J. M. Clayton Co.,Cambridge, Maryland; Choptank Oyster Co., Cambridge, Maryland;William Mercer, Rock Hall, Maryland; C. H. Ashley & Son, Rock Hall,Maryland; and C. S. Van Sant, Rock Hall, Maryland, elections bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in each of the units found appropriate inSection IV, above, who were employed during the pay-roll period orperiods immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period or periodsbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding any who have since.quit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections, to determine, in each instance,whether or not they desire to be represented by Seafood WorkersUnion, Local 453, A. F. of L:, for the purposes of collective bargaining.